Dent, Judge

(dissenting) :

William and Elizabeth Emblem entered into conditional contracts of sale of their separate properties to separate grantees, placed them in possession and the contracts, which were in writing, on record.
Sometime afterward they were indicted, charged with renting or leasing tlicir properties -and permitting them to be used for the purpose of maintaining houses of ill fame. They were found guilty and obtained writs of error to this Court.
The evidence shous that at the time of the contracts they surrendered all ownership and control of the propeities to their grantees, and there is no evidence tending to show that they claimed or were exercising ownership or control over the properties at the time the indictments were found. A similar case founded on a similar contract against the same parties was heretofore determined by this Court. State v. Emblem, 44 W. Va. 521.
The sole question submitted to and determined by the jury was whether the conditional contracts of sale were mere shifts or devices to. cover up the leasing of the property for the unlawful purpose aforesaid, and not a parting with the ownership and control of the property. The jury answered in the affirmative and this Court is now called upon to say whether the evidence was sufficient to justify such finding. There was no evidence at all showing that the defendants exercised any acts of control or ownership over the property, and the jury was left to infer from the nature of the contracts and the uses to which the property was being put, with the knowledge of the defendants that the contracts, though on their faces conditional contracts of sale, were mere shifts and devices to cover up a leasing or renting of the property with knowledge of the purposes to which it was being put.
*688This finding, in my opinion, is not justified by the evidence-for the reason that the defendants had the right to sell their properties and surrender control and ownership thereof, to avoid liability under the statute before such liability arose or attached. And it matters not that this was their object in so-doing, so they surrendered complete control and ownership, they could thus relieve themselves from future liability. The owner and controllers of the property could be held liable, but not those who had disposed of their ownership and control,, though it be only conditionally done. The statute is only intended to cover the leasing of the property by the owner and controller thereof and not sales thereof, either conditional or absolute. Such statutes arc strictly construed and strictly confined to those who are plainly included in the language thereof. 1 Bish. Crim. Law, sec. 693; Mitchell v. State, 34 Texas Crim. Re. 311; Lamar v. State, 30 Texas App. 693.
It may undoubtedly be inferred from the evidence that the defendants entered into the contracts to avoid liability under the statute. This they had tile same right to do as any person has the right to avoid being guilty of a crime, or being responsible therefor. If, however, it had been shown that the contracts were entered into not for the purpose of avoiding guilt, under the statute, but for the purpose of doing the thing forbidden by the statute, under the guise of a sale, and that the-defendants still continued to exercise ownership and control over the proport}', they could have been justly convicted. There is no evidence justifying such conclusion, at least beyond .a reasonable doubt, but the State’s case is wholly lacking in this respect.
The question is whether the defendants, acting in good faith, had the right to shift all future liability before the same attached, as owners and controllers of their property, to the shoulders of their grantees, who were willing to assume such liability as owners and controllers of the property for the time being. They had probably been advised that they could do so. The statute does not so forbid.
They executed the contracts in good faith and had them recorded when they gave notice to the public, thus shifting all ownership and control of the property and right to possession thereof, to their grantees who assumed the same for a full consideration therefor. Their object in doing so was not to evade *689the law but to comply with it, to surrender their ownership and control and avoid the liability. ■ This was not to prevent or hinder the enforcement of the criminal law, but to prevent themselves from being classed as criminals by reason of their ownership and control of the property. This, in no wise, prevented the State from prosecution of those who were in actual occupancy, ownership and control of the property, or from closing and abating the property as a nuisance.
The plain intent of the legislature was to render the property, through those who owned and controlled it, liable for the offense, and was not intended to effect those who were remotely interested, but who were not owners and controllers thereof.
The statute being derogatory to the common law, and an evasion of the rights of individuals not personally guilty of crime, should be confined to those mentioned in it by a strict construction thereof, and not extended to cover those who were endeavoring in good faith to avoid being guilty of offending against its express meaning. To extend its purpose and meaning by play upon the words shift, devise and evasion, to include those not within its terms is to legislate and not construe.
Courts should confine themselves to construction and should not usurp legislative powers, unless the demand for so doing is imperative. In this case no such imperative demand exists, as the State is all powerful to close all such houses, without resorting to the doubtful expedient of punishing an old man and woman who are guilty of no criminal intent to evade its law; while hundreds who are actually guilty of participating in the offense, and patronize and uphold its evil, are permitted the freedom of the city. I may be wrong owing to my lim-. ited information on the subject, but to such injustice I can not assent, although I have no sympathy with wrong of any kind.